Case: 2:19-cv-00117-WOB-CJS Doc #: 91-1 Filed: 10/27/20 Page: 1 of 1 - Page ID#:
                                   1119



                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: October 27, 2020




Mr. Robert R. Carr
Eastern District of Kentucky at Covington
35 W. Fifth Street
Covington, KY 41011

                     Re: Case No. 19-6347, John Does v. Deborah Haaland, et al
                         Originating Case No. : 2:19-cv-00117

Dear Mr. Carr,

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Zachary Love
                                                 For Patricia Elder
                                                 Senior Case Manager

cc: Mr. Robert E Barnes
    Mr. Daniel J. Canon
    Ms. Sarah Edith Clouse
    Mr. Marc Elias
    Ms. Christina Ford
    Mr. John Michael Geise
    Mr. Brooks M Hanner
    Mr. Derek Alan Jordan
    Mr. Douglas Neal Letter
    Mr. Kevin Luke Murphy
    Mr. Uzoma Nkem Nkwonta
    Mr. Todd Barry Tatelman

Enclosure
